Citation Nr: 1523113	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-02 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sarcoidosis of the eyes.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sarcoidosis of the pulmonary system.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disability of the knees, to include arthritis.

4. Entitlement to service connection for a bilateral eye disability, to include sarcoidosis.

5. Entitlement to service connection for a pulmonary system disability, to include sarcoidosis.

6. Entitlement to service connection for a right knee disability, to include arthritis and sarcoidosis.

7. Entitlement to service connection for a left knee disability, to include arthritis and sarcoidosis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982, and from September 1990 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a March 1998 decision, the Board denied the Veteran's claims of entitlement to service connection for sarcoidosis of the eyes and sarcoidosis of the pulmonary system.  The Board decision did not specifically address any eye and/or pulmonary system disability other than sarcoidosis.  Thus, as explained below, new and material evidence is required to reopen the claims before the Board may consider the claims for sarcoidosis on the merits.
As for an eye disability and/or pulmonary system disability other than sarcoidosis, new and material evidence is not necessary, as these additional disabilities were not addressed in the March 1998 decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  As the Veteran seeks service connection for an eye disability and for a pulmonary disability, however diagnosed, and in light of the various eye and pulmonary assessments contained in the Veteran's service treatment records, the matters are being addressed as characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In February 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for a liver disability, to include sarcoidosis, has been raised by the record in a July2010 Veteran statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a bilateral eye disability, a pulmonary system disability, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A March 1998 Board decision denied entitlement to service connection for sarcoidosis of the eyes and pulmonary system based on the determinations that the evidence of record did not include competent medical evidence of a nexus between the Veteran's sarcoidosis of the eyes and pulmonary system and her first period of active duty service, or of an aggravation of the sarcoidosis of the eyes or pulmonary system by her second period of active service. 

2. A March 1998 Board decision denied entitlement to service connection for a disability of the knees based on the determination that the evidence of record did not include competent medical evidence of a disability of the knees related to service.

3. The Veteran did not appeal the March 1998 Board decision.

4. Since the March 1998 Board decision, the Veteran submitted a March 2015 letter opinion from Dr. A.G. stating the Veteran's in-service conjunctivitis assessments "ultimately proved to be sarcoid," and her pulmonary symptoms during her first period of active duty may have been related to early manifestations of sarcoidosis, before her ocular symptoms had developed.  This new evidence therefore relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for sarcoidosis of the eyes and pulmonary system.

5. Since the March 1998 Board decision, the Veteran submitted an Internet article outlining signs and symptoms of sarcoidosis, which states that bones, joints, and muscles may be affected by sarcoidosis.  The Veteran testified at her February 2015 Board hearing that swollen joints are a hallmark of sarcoidosis, and that she had problems with her knees including pain and swelling during and since her active duty service.  This new evidence therefore relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a right and left knee disability.


CONCLUSIONS OF LAW

1. The March 1998 Board decision, which denied the claims of service connection for sarcoidosis of the eyes, sarcoidosis of the pulmonary system, and a disability of the knees, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2. The additional evidence received since the March 1998 Board decision is new and material, and the claims of entitlement to service connection for sarcoidosis of the eyes, sarcoidosis of the pulmonary system, and a disability of the knees are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

A March 1998 Board decision denied entitlement to service connection for sarcoidosis of the eyes and pulmonary system based on the determinations that the evidence of record did not include competent medical evidence of a nexus between the Veteran's sarcoidosis of the eyes and pulmonary system and her first period of active duty service, or of an aggravation of the sarcoidosis of the eyes or pulmonary system by her second period of active service.  The March 1998 Board decision also denied entitlement to service connection for a disability of the knees based on the determination that the evidence of record did not include competent medical evidence of a disability of the knees related to service.

In a July 1998 statement submitted to the RO, the Veteran indicated she disagreed with the Board's March 1998 decision, and requested reconsideration.  In a July 1998 letter, the RO provided the Veteran with instructions as to how to appeal the Board's decision.  The Veteran did not appeal the March 1998 Board decision.  As such, the March 1998 Board decision became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final March 1998 Board decision, the Veteran submitted a March 2015 letter opinion from Dr. A.G. stating the Veteran's in-service conjunctivitis assessments "ultimately proved to be sarcoid," and her pulmonary symptoms during her first period of active duty may have been related to early manifestations of sarcoidosis, before her ocular symptoms had developed.  Further, the Veteran submitted an Internet article outlining signs and symptoms of sarcoidosis, which states that bones, joints, and muscles may be affected by sarcoidosis.  The Veteran testified at her February 2015 Board hearing that swollen joints are a hallmark of sarcoidosis, and that she had problems with her knees including pain and swelling during and since her active duty service.  

This evidence is new and material evidence because it was not of record at the time of the final Board decision in March 1998, and indicates that the Veteran suffers from current bilateral eye, bilateral knee, and pulmonary system disabilities which may be related to sarcoidosis, and which may have been incurred during or related to her first period of active duty service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of entitlement to service connection for sarcoidosis of the eyes, sarcoidosis of the pulmonary system, and a disability of the knees, as it raises a reasonable possibility that the Veteran's current disabilities are related to her active duty service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sarcoidosis of the eyes is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for sarcoidosis of the pulmonary system is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a disability of the knees is reopened, and to this extent only, the appeal is granted.


REMAND

In January 2011, the Veteran submitted a copy of a September 1989 letter from the Social Security Administration (SSA) notifying her that her claim for disability benefits had been denied.  A handwritten note indicates the claim included severe vision loss.  On remand, the AOJ should obtain the Veteran's SSA records.

At her February 2015 hearing before the Board, the Veteran testified that she receives VA treatment for her eyes and pulmonary system, and that she had received private treatment in the past.  Some private treatment records from Piedmont Physicians Georgia Lung Buckhead, Mount Sinai Hospital, Grady Memorial Hospital, and South Atlanta Pulmonary and Critical Care Association are of record.  Some treatment records from the Atlanta VA Medical Center dated up to February 2008 are also associated with the evidentiary record.  On remand, the AOJ should make appropriate efforts to obtain any outstanding private treatment records, and should obtain all outstanding VA treatment records.

In a March 2015 letter opinion, Dr. A.G. stated that in reviewing the Veteran's medical records, she was diagnosed with recurrent upper respiratory infections and chest discomfort at least eight to nine times from 1979 to early 1981, "as well as conjunctivitis which ultimately proved to be sarcoid."  Dr. A.G. stated that lung symptoms of sarcoidosis may include chest discomfort or pain, cough, congestion, and troubled breathing, but they are not specific to sarcoidosis.  Dr. A.G. opined, "[I]n retrospect, her [the Veteran's] symptoms certainly may have been related to early manifestations of the disease, before ocular symptoms had developed."  Dr. A.G. noted there was no chest x-ray from 1979 to 1981 to confirm any radiographic changes suggestive of sarcoidosis.  He concluded, "Her full medical report from enlistment in 1978 to discharge in 1981 certainly appears to have changed as she reported a plethora of symptoms suggesting a systemic condition affecting multiple organs."

Because Dr. A.G. opined that the Veteran's chest and respiratory symptoms during her first period of active duty "certainly may have been related to early manifestations" of sarcoidosis, his opinion is wholly speculative in nature, as it is couched not in terms of probability, but possibility.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  However, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that given Dr. A.G.'s March 2015 letter opinion, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of her current bilateral eye and pulmonary system disabilities.

Further, the Veteran contends that her current knee disabilities are also caused by or related to her sarcoidosis, as joint pain and swelling are symptoms of the disease, and she began experiencing such symptoms during her first period of active duty service.  See, e.g., February 2015 videoconference hearing testimony.  The Veteran's service treatment records include complaints of knee pain and/or swelling.  See, e.g., September 1990 service treatment record; September 1990 x-ray report (history of sarcoid and right knee pain); October 1985 examination report and Report of Medical History; July 1985 service treatment record; March 1979 service treatment record.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current right and/or left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all private testing and/or treatment related to her eyes, pulmonary system, and/or knees.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. A.G. at Piedmont Physicians Georgia Lung Buckhead.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

4. The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

5. After #1-#4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner or examiners to determine the nature and etiology of the Veteran's current bilateral eye disability, and pulmonary system disability, to include sarcoidosis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner(s).  The examination report(s) must include a notation that this record review took place.

The examiner(s) should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner(s) should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all bilateral eye disabilities and all pulmonary system disabilities which are currently manifested, or which have been manifested at any time since May 2008.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral eye disability and/or pulmonary system disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the multiple notations in the Veteran's service treatment records from 1979 to 1981 regarding pulmonary complaints, as well eye complaints.  See, e.g., June 1981 service treatment record (respiratory complaints); November 1980 service treatment record (rule out conjunctivitis); November 1980 service treatment record (skin complaints with Veteran annotation that skin rashes are common to sarcoidosis); September 1979 service treatment record (respiratory complaints); July 1979 service treatment record (respiratory complaints); February 1979 service treatment records (respiratory complaints on multiple visits).

The examiner should address the Veteran's November 1981 Report of Medical History, in which her complaints included eye trouble, chronic or frequent colds, and shortness of breath.

The examiner should also specifically address the Veteran's contention that her pulmonary system problems and eye problems began in and have continued since her first period of active duty service, and that she was improperly diagnosed until 1985.

Finally, the examiner should specifically comment upon the June 2010 Internet article submitted by the Veteran discussing the various signs and symptoms of sarcoidosis.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's eye disability and/or pulmonary system disability, to include sarcoidosis, manifested within a year of her separation from active duty service in 1981?

d) Did any bilateral eye disability and/or pulmonary system disability clearly and unmistakably pre-exist the Veteran's 1990 active duty service, and if so, is it clear and unmistakable that the bilateral eye and/or pulmonary system disability was not permanently aggravated by the 1990 active duty service?  

Specific medical evidence should be cited with regard to any opinions provided.

The examiner should specifically address the Veteran's testimony that her second period of active duty service aggravated the sarcoidosis of her eyes and pulmonary system, and that the pulmonary sarcoidosis is the reason she was discharged from service.  See also April 1996 Army memorandum (failure of pulmonary manifestations of sarcoidosis to resolve on appropriate medication render Veteran unfit for retention).

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6. After #1-#4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current right and left knee disabilities, to include sarcoidosis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right and/or left knee disabilities which are currently manifested, or which have been manifested at any time since May 2008.

The examiner should specifically address arthritis in either knee.  See December 1994 VA examination report (diagnosis of probable arthritis in both knees); September 1990 service treatment record (assessment of arthralgia with history of sarcoid); October 1985 examination report (defects include "? recurrent arthritis of the knees").

The examiner should also address the Veteran's contention that her current knee symptoms, including pain and swelling, are related to sarcoidosis.  See, e.g., February 2015 hearing testimony; see also September 1990 service treatment record (assessment of arthralgia with history of sarcoid).

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left knee disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the March 1979 service treatment record in which the Veteran complained of right knee pain and the assessment was to rule out chondromalacia, the June 1985 assessment of chondromalacia of both knees, the July 1985 service treatment record in which the Veteran complained of left knee pain and reported a history of water on her knees, and the September 1990 service treatment record in which the Veteran complained of pain in both of her knees on and off for 12 years with fluid on her knees since basic training.

The examiner should address the Veteran's November 1981 Report of Medical History, in which her complaints included swollen or painful joints.

The examiner should also specifically address the Veteran's contention that her knee pain and swelling began during basic training, but that at the time she thought it was related to her physical training.  See February 2015 hearing testimony.

Finally, the examiner should specifically comment upon the June 2010 Internet article submitted by the Veteran discussing the various signs and symptoms of sarcoidosis.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right knee and/or left knee disability manifested within a year of her separation from active duty service in 1981?

d) Did any right knee and/or left knee disability clearly and unmistakably pre-exist the Veteran's 1990 active duty service, and if so, is it clear and unmistakable that the right knee and/or left knee disability was not permanently aggravated by the 1990 active duty service?  

Specific medical evidence should be cited with regard to any opinions provided.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination reports comply with the Board's remand instructions.

8. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


